


EXHIBIT 10.Q






JOHNSON CONTROLS, INC.


COMPENSATION SUMMARY FOR NON-EMPLOYEE DIRECTORS




1.    Annual Compensation for Non-Employee Directors


Compensation for non-employee members of the Board of Directors (the "Board") of
Johnson Controls, Inc. (the "Company"), effective October 1, 2014, consists of
the payment for the Company’s fiscal year of the following:
(a)
Retainer

A retainer at the annual rate of $265,000 to each non-employee director in the
form of $120,000 in cash and $145,000 in common stock of the Company (the
"Retainer").
(b)
Committee Chair Fee

A Committee Chair fee at the annual rate of $25,000 in cash to each non-employee
chair and successor chair for the Audit, Compensation, Corporate Governance and
Finance Committees of the Board (the "Committee Chair Fee"). References to a
successor chair or successor lead director in this summary are to directors who
have been designated to succeed a then-current committee chair or the
then-current lead director, respectively, pursuant to the Company’s policies or
practices regarding Board succession.
(c)
Lead Director Fee

A Lead Director Fee to the non-employee lead director and successor lead
director in cash at the annual rate of:
(i)
$30,000 if the non-employee director is not also a non-employee chair or
successor chair for the Audit, Compensation, Corporate Governance or Finance
Committee of the Board (a "Non-Chair Lead Director"); or

(ii)
$15,000 if the non-employee director is also a non-employee chair or successor
chair for the Audit, Compensation, Corporate Governance or Finance Committee of
the Board (a "Committee Chair Lead Director").

2.    Payment of Common Stock Portion of the Retainer


The Company will pay the common stock portion of the Retainer on the date of the
annual shareholders meeting to each director then in office, subject to the
following:
(a)    Directors Retiring or Newly or Recently Elected as of the Annual
Shareholders Meeting
(i)
If a director is retiring from the Board as of the date of such annual
shareholders meeting, then the director will be entitled to receive common stock
with an aggregate value equal to (x) the number of days that have elapsed from
October 1 of the fiscal year in which such annual shareholders meeting occurs to
the date of the annual shareholders meeting divided by (y) 365, multiplied by
$145,000.


1

--------------------------------------------------------------------------------




(ii)
If a director is newly elected to the Board at such annual shareholders meeting,
or was appointed as a director on or after the October 1 of the fiscal year in
which such annual shareholders meeting occurs, then the director will be
entitled to receive common stock with an aggregate value equal to (x) the number
of days in the period from the effective date of the director’s appointment or
election to the Board through September 30 of the fiscal year in which such
annual shareholders meeting occurs divided by (y) 365, multiplied by $145,000.

(b)    Director Newly Elected or Appointed After the Annual Shareholders Meeting
If a director is newly appointed or elected to the Board after the annual
shareholders meeting in the fiscal year of such appointment or election, then
the director will be entitled to receive upon the effective date of his or her
appointment or election common stock with an aggregate value equal to (i) the
number of days in the period from the effective date of the director’s
appointment or election through September 30 of the fiscal year of such
appointment or election divided by (ii) 365, multiplied by $145,000.
(c)    Director Retiring Prior to the Date of the Annual Shareholders Meeting
If a director retires from the Board either on October 1 or after October 1 of a
fiscal year but prior to the annual shareholders meeting in such fiscal year,
then the director will be entitled to receive upon the effective date of his or
her date of retirement common stock with an aggregate value of (i) the number of
days that have elapsed from October 1 of the fiscal year in which the retirement
occurs to the date of the director’s retirement divided by (ii) 365, multiplied
by $145,000.
3.    Payment of the Cash Portion of the Retainer and Committee Chair or Lead
Director Fee


(a)     Quarterly Payments
The Company will pay the cash portion of the Retainer and the Committee Chair or
Lead Director Fee in the form of a quarterly payment ($30,000 per quarter for
the cash portion of the Retainer, $6,250 per quarter for the Committee Chair Fee
and $7,500 or $3,750 for the Lead Director Fee, as applicable) in advance on the
first business day of each quarter (except for the second quarter, which will be
typically paid as of the annual shareholders meeting) to each director then in
office entitled to receive such fees.
(b)
Newly Appointed Directors and Newly Appointed Committee Chairs and Lead Director
(and Successors)

If a director is either (i) newly elected or appointed to the Board or (ii)
newly appointed as a Committee Chair (or successor to a Committee Chair) or Lead
Director (or successor to the Lead Director) at any time during the fiscal year
after the first business day of a quarter, then such director will receive upon
the effective date of such election or appointment, for the quarter in which
such election or appointment is effective, a prorated amount of the cash portion
of the Retainer and/or any Committee Chair or Lead Director Fee with such amount
to be determined in the manner set forth below:
(i)
Cash Portion of Retainer: The director newly elected or appointed to the Board
shall receive a cash amount equal to (x) the number of days from the effective
date of the appointment or election to the first day of the next quarter divided
by (y) 90, multiplied by $30,000.

(ii)
Committee Chair Fee: The director appointed as a Committee Chair (or successor
to a Committee Chair) shall receive a cash amount equal to (x) the number of
days from the effective date of the appointment to the first day of the next
quarter divided by (y) 90, multiplied by $6,250.


2

--------------------------------------------------------------------------------




(iii)
Lead Director Fee: The director appointed as Lead Director (or successor to the
Lead Director) shall receive a cash amount equal to (x) the number of days from
the effective date of the appointment to the first day of the next quarter
divided by (y) 90, multiplied by (A) $7,500, if the director is a Non-Chair Lead
Director, or (B) $3,750, if the director is a Committee Chair Lead Director.

4.    Other Provisions


(a)    No Attendance Fees
The Company will not pay any fees for attendance at meetings of the Board or any
committee of the Board.
(b)    Stock Issued Under 2003 Stock Plan for Outside Directors
All shares of stock to be issued to directors as contemplated above will be
issued pursuant to the 2003 Stock Plan for Outside Directors.
(c)    Deferrals
Non-employee directors are permitted to defer all or any part of their Retainer,
Committee Chair Fees, and Lead Director Fees under the Johnson Controls, Inc.
Deferred Compensation Plan for Certain Directors.
(d)    Reimbursements
The Company will also reimburse non-employee directors for any expenses related
to their service on the Board.





3